Citation Nr: 1423682	
Decision Date: 05/23/14    Archive Date: 05/29/14

DOCKET NO.  07-37 856	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD), anxiety disorder, and personality disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Murray, Counsel 



INTRODUCTION

The Veteran had active military service in the United States Marine Corps from September 1978 to July 1979. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

In October 2011, the Board re-characterized the matter on appeal as a single claim for service connection for an acquired psychiatric disorder, to include PTSD, in light of Clemons v. Shinseki, 23 Vet. App. 1 (2009), and remanded the matter to the RO (via the Appeals Management Center (AMC)) for additional development.  
Specifically, the Board instructed that the Veteran's assistance be sought to obtain any outstanding records of pertinent treatment, and he should be provided with a VA examination to determine the nature and etiology of his claim.  He underwent such an examination in February 2012.  

In October 2013, the Board remanded the matter again in order to obtain an addendum medical statement from the February 2012 VA examiner, and the record reflects that such a statement was obtained in December 2013.  In addition, the Board again instructed the RO/AMC to contact the Veteran and seek his assistance in obtaining outstanding records of pertinent treatment.  The Veteran did not respond to the November 2013 notice letter.  As there has been substantial compliance with the Board's remand directives, no further action is required and the Board may proceed with adjudication of the claim.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

The Board has reviewed the Veteran's claims file on the "Virtual VA" and VBMS systems to ensure a total review of the evidence.




FINDINGS OF FACT

1.  The medical evidence on file establishes that the Veteran does not have a diagnosis of PTSD in accordance with § 4.125(a) (conforming to the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV) related to a in-service stressor event.

2.  The Veteran's personality disorder, diagnosed in service, is a congenital or development defect not subject to compensation within the meaning of applicable legislation, and it is not shown that a superimposed disease or injury during service that created any additional psychiatric disability.  

3.  The evidence of record establishes that the Veteran had an anxiety disorder which clearly and unmistakably existed prior to his period of service.

4.  The medical evidence clearly does shows that the Veteran's pre-existing anxiety disorder was not permanently aggravated beyond the natural progression of the disease during his period of service.

5.  The preponderance of the competent evidence is against a finding that the Veteran has any current acquired psychiatric disorder that is etiologically related to his period of service.  


CONCLUSION OF LAW

The criteria for service connection for a psychiatric disorder, to include PTSD, anxiety disorder, and personality disorder, have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306, 3.307, 3.309, 4.125 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

1.  VA's Duty to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159, provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim, defined to include: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or 
"immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119
(2004).

In the case at hand, a May 2007 letter provided the Veteran with proper notice, including of what was necessary to establish the underlying claim of service connection, and of his and VA's responsibilities in claim development as well as notice requirements under Dingess.  VA has thereby met its obligations to notify the Veteran of the medical and other evidence needed to substantiate his claim and of what evidence he is responsible for obtaining.  Charles v. Principi, 16 Vet. App. 370 (2002); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Concerning the VA's duty to assist, the Board notes that the Veteran's service treatment records, his lay statements of argument, and identified VA and private treatment records have been obtained.  

The Board acknowledges that the Veteran identified treatment at the Navy Regional Medical Center in Camp Pendleton.  The AMC sought to obtain any outstanding records of pertinent treatment from that facility, but a December 2011 negative response from that government medical facility reflects that no medical records for the Veteran could be located at that facility.  The Veteran was notified regarding VA's inability to obtain those identified treatment records and an April 2012 memorandum on a formal finding of unavailability that has been associated with the claims folder.  As such, any further attempts to obtain records from that facility would be futile and no further actions are needed. 

VA has provided the Veteran with a February 2012 VA psychiatric examination and a December 2013 addendum medical opinion from the 2012 VA examiner has been obtained.  The 2013 addendum medical opinion report demonstrates that the VA examiner reviewed the evidence of record and rendered appropriate opinion based on the questions presented by the Board.  The VA examiner's opinion was rendered after a thorough review of the claims file and is supported by the evidence of record.  Therefore, the Board finds that the evidence of record is adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 [affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim].

Notably, the Board has previously found that the report of a January 2009 VA psychiatric examination was inadequate and the findings contained in that report will not be discussed herein.  

Accordingly, the Board finds that VA's duty to assist with respect to obtaining VA examinations or opinions with respect to the issues on appeal have been met.  38 C.F.R. § 3.159(c)(4).

In short, the Board has carefully considered the provisions of the VCAA, in light of the record on appeal and, for the reasons expressed above, finds that the development of these issues has been consistent with said provisions.  The Board is satisfied that any procedural errors in the originating agency's development and consideration of the claims were insignificant and nonprejudicial to the Veteran. 

The Veteran has been accorded ample opportunity to present evidence and argument in support of his claim.  See 38 C.F.R. § 3.103.  He has retained the services of a representative, and he declined the opportunity to testify before a Veterans Law Judge.  

2.  Service Connection 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  See 38 C.F.R. § 3.303(b).  The chronicity provision of 38 U.S.C.A. § 3.303(b) is applicable where the evidence, regardless of its date, shows that the Veteran had a chronic condition in service or during an applicable presumption period and still has such condition.  Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).  

Certain chronic diseases, although not shown in service, may be presumed to have incurred in or aggravated by service if they become manifested to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

To prevail on the issue of service connection, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability. See Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111.

Clear and unmistakable evidence is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service, and clear and unmistakable evidence includes medical facts and principles which may be considered to determine whether the increase is due to the natural progress of the condition.  38 C.F.R. § 3.306(b).  Essentially, a lack of aggravation may be shown by establishing that there was no increase in disability during service or that any increase in disability was due to the natural progress of the preexisting condition.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); 38 U.S.C.A. § 1153.

VA's Office of General Counsel has issued a precedent opinion holding that in order to rebut the presumption of soundness in 38 U.S.C.A. § 1111, VA must demonstrate by clear and unmistakable evidence both that the disease or injury in question existed prior to service and that it was not aggravated by service.  VAOPGCPREC 3-2003 (July 16, 2003).  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.

VA law provides that congenital or developmental defects, personality disorders, and mental deficiency, are not diseases or injuries within the meaning of applicable legislation.  38 C.F.R. § 3.303(c); see also, Terry v. Principi, 340 F.3d 1378, 1384 (Fed. Cir. 2003) (upholding VA's regulation that a congenital disorder is not a disease or injury as contemplated by 38 U.S.C.A. §§ 1110, 1131).  VA regulations specifically prohibit service connection for congenital defects unless such defect was subjected to a superimposed disease or injury during service which created additional disability.  See VAOPGCPREC 82-90.  If a defect is subject to superimposed disease or injury, service connection may be warranted for the resultant disability.  See 38 C.F.R. § 3.303(c); VAOPGCPREC 67-90, VAOPGCPREC 82-90. 

The determination as to whether the requirements for service connection are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104(a); Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

When there is an approximate balance of positive and negative evidence regarding a material issue, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 3.102.  If the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365.

In this case, the Veteran seeks entitlement to service connection for a psychiatric disorder, to include PTSD, anxiety disorder and personality disorder.  He contends that his current diagnosed psychiatric disorders are related to his experiences in boot camp and his military service from September 1978 to July 1979.  

The Veteran claims that his current mental health problems are related to his experiences during boot camp when he came under "extreme duress" as a result of administrative errors.  The Veteran reports that his military recruiter falsified his application by failing to note his previous legal history and he was erroneous enlisted into service.  The Veteran further alleges that during boot camp, he was singled-out by his supervisors and harassed because of his previous legal history.  

The Veteran reports that during his period of service, he suffered from a nervous breakdown for which he required in-patient treatment.  The Veteran reported that he attempted to return to his military service two or three times after seeking mental health treatment, but he was unable to do so because of emotional stress associated with re-joining his unit.  The Veteran petitioned for discharge from military service, and he was granted honorable discharge due to unsuitability for military service based on character and behavior disorder.  The Veteran contends that as a result of his military service his mental health problems increased after his separation and he developed additional mental health symptoms since then.  See March 2007 and July 2007 statements in support of the claim.  

The record also contains the Veteran's wife's statement, that she has observed the Veteran's current mental health symptoms and reviewed his service treatment records, and based on her 17 years of experience working in social services, she feels that the Veteran's current mental health disorders are related to his period of service.  See March 2012 statement in support of the case. 

A review of the Veteran's service treatment records show that upon induction, he received a normal psychiatric evaluation, despite his reported medical history of sleep trouble, and assessments of occasional insomnia and anxiety symptoms.  See August 1978 reports of physical examination and medical history.  

An April 1979 memorandum from a Regimental Chaplin notes the Veteran had a prior enlistment history of problems with civilian authority and family-related issues.  It was noted that the Veteran's adolescent years were marked by a poor relationship with his father that resulted in low self-esteem, frequent outbursts of crying, hypersensitivity, and rigidity. The Veteran also had a history of thirteen civil citations for instances to include drunk driving, speeding, and destruction of property.  It was further noted that the Veteran had joined the Marine Corps because he felt that he had to "prove himself" to his father, but he found it extremely difficult to cope with the stress, rigors and expectations of boot camp.  Following his graduation from boot camp, the Veteran had two separate instances of unauthorized abscesses, to include two week in-patient hospitalization in psychiatric ward in Little Rock, Arkansas, and four month out-patient counselling for excessive crying, nervousness and inability to cope.  The Veteran turned himself into his command and he was sent for evaluation by the Regimental Chaplin.  

The memorandum from the Regimental Chaplin shows that the Veteran was assessed with explosive personality, possible schizoid tendencies and it was recommended that the Veteran should be admitted to the Navy Medical Center for further evaluation and discharge from military service.  As discussed above, copies of the Veteran's treatment at the Navy Medical Center in Camp Pendleton are unavailable. 

The Veteran's service personnel records contain his June 1979 statement in support of his petition to discharge from military service due administrative error which rendered him ineligible for enlistment.  Also, in this statement, the Veteran stated that he could not take the pressure of military service.  He stated the following: "I feel like people are judging me and laughing at me all the time.  I get to the point now, where I get in crowds of people or get nervous, I start hearing or imagining I am hearing laughing and I cannot stop it."  He further stated: "I already was a nervous person but in boot camp I had uncontrollable crying for the slightest thing."  The Veteran reported that as a result of his experience in the military, he further stated he has tried to commit suicide twice and he sought in-patient treatment.  The Veteran requested that he be discharged from military service for the reasons he stated above. 

The Veteran's service personnel records also contain the statements from his military supervisors, who attest to the Veteran's unsuitability for military service due to his emotional and behavior problems.  His Sergeant noted that the Veteran would stay awake at night, and upon talking with the Veteran, he was nervous, fidgety, and his voice cracked.  It was recommended that the Veteran should be discharged based on unsuitability for military service because of character and behavior disorder.  The Veteran was discharged from military service in July 1979. 

Post-service VA treatment consultation report dated in August 1980 shows that the Veteran was being referred for evaluation for a history of paranoid ideations dating back to childhood.  He currently complained of anger outbursts that resulted in legal problems.  He was prescribed medication and he was referred for an evaluation to rule out paranoid schizophrenia.  

A September 1982 VA hospital summary report shows that the Veteran had received VA treatment since 1980 and he reported a long history of mental health symptoms.  He complained of a long history of difficulty getting along with people, acting on impulse, and he had difficulty controlling his temper.  It was also noted that he had a history of legal involvement and currently reported a third degree battery charge that was pending trial.  The Veteran reported a history of alcohol and drug consumption since the age of 12 years old.  He was evaluated with adjustment disorder with mixed disturbances of emotion and conduct.  He was advised to seek out-patient counseling.  The record contains subsequent VA mental health treatment records dated through the end of September 1982. 

More recent VA treatment records show that the Veteran resumed seeking mental health treatment in 2003.  These records note that the Veteran reported a long history of legal problems and substance abuse since as early as 12 years older.  He has continued to seek VA mental health treatment since then.  His VA treatment records show current diagnoses of generalized anxiety disorder, depression, substance abuse in remission, and personality disorder. 

In February 2012, the Veteran was afforded a VA psychiatric examination.  In the examination report, the VA examiner noted a review of the Veteran's medical records, including in-service records that show his reported history of low self-esteem and nervous symptoms prior to his enlistment into service, which he felt increased as a result of his experience in boot camp.  The VA examiner specifically noted that the Veteran had history of legal problems prior to his enlistment, which involved thirteen different civil violations.  The Veteran also informed the examiner that he had a history of drug and alcohol consumptions since he was 12, and he had been sober since 1993.  The Veteran's alleged in-service stressor related to him being pulled out of boot camp because of prior legal charges and educational requirements, which caused him to feel confusion, anxiety and fear over not knowing what was going to happen.  Based on a review of the record and the findings from clinical evaluation, the VA examiner concluded that the Veteran did not meet the full criteria for a diagnosis of PTSD pursuant to the DSM-IV criteria. 
Instead, the VA examiner found that the Veteran had an Axis I diagnosis of Anxiety Disorder and an Axis II diagnosis of Borderline Personality Disorder, Antisocial Personality Disorder.  The VA examiner ruled out a diagnosis of PTSD.  

The February 2012 VA examiner further opined that there was clear and unmistakable evidence that the Veteran's personality disorder existed prior to his enlistment based on the Veteran's own reports and his record of violations.  The examiner further opined that the Veteran's personality disorder was not aggravated beyond the natural progression of the disease by his period of service because the post-service evidence suggested that the Veteran's condition was stable.  The examiner further stated that there was no evidence to suggest that the Veteran's personality disorder was subject to a superimposed injury.   Rather, the Veteran had a history of behavior and substance abuse issues prior to his enlistment and this pattern continued after his separation from service. 

With regard to the diagnosis of anxiety disorder, the February 2012 VA examiner opined that the Veteran's anxiety disorder was less likely as not related to his period of service.  In support of this medical conclusion, the VA examiner noted that the Veteran's August 1978 medical history report at enlistment documented his reports of situational anxiety and occasional insomnia prior to his experience in boot camp.  The VA examiner's rationale statement suggested that the Veteran's anxiety disorder pre-existed his period of service, but the examiner failed to provide an opinion on whether the Veteran's anxiety disorder was aggravated by his period of service beyond the natural progression of the disease.  

Pursuant to the Board's October 2013 remand directives, the February 2012 VA examiner provided a supplemental VA medical statement in December 2013 that clarified that the Veteran's anxiety disorder clearly and mistakably existed prior to his enlistment and was clearly not aggravated beyond the natural progression of the disease by his period of service.  The VA examiner noted that the record contained several documents in which the Veteran reported a long history of symptoms that exist since childhood manifested by maladaptive personality traits and anxiety symptoms.  The VA examiner further opined that based on a review of the claims folder, there was no evidence of a significant increase of the Veteran's symptoms as a result of his period of service, but rather, the evidence of record demonstrated a normal progression of the disease which waxes and wanes.  In support of this medical conclusion, the VA examiner noted that the Veteran had numerous stressors prior to service, during service and after service, and he experienced corresponding increases in symptoms to those stressor events.  VA examiner stated she considered the Veteran's mental health treatment while he was in the military and behavioral misconduct during the military, which demonstrates that the Veteran's behaviors and symptoms do not represent a significant change from the Veteran's pre-military history.  The VA examiner concluded that the Veteran's anxiety disorder clearly and unmistakably existed prior to his enlistment and was clearly not aggravated beyond the natural progression of the disease by his period of service.  

PTSD 

Service connection for PTSD requires: (1) medical evidence establishing a diagnosis of the condition pursuant to 38 C.F.R. § 4.125(a) (conforming to the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)); (2) credible supporting evidence that the claimed in-service stressors actually occurred; and (3) a link, established by medical evidence, between the current symptomatology and the claimed in-service stressors.  38 C.F.R. § 3.304(f). 

In this case, first and foremost, there is no competent evidence of a current diagnosis for PTSD.  Even though there is evidence that might corroborate the Veteran alleged in-service stressor, there is in fact no competent medical evidence that shows a current diagnosis of PTSD.  The record does not show that the Veteran has received mental health treatment for a diagnosis of PTSD at any point.  Moreover, the February 2012 VA examiner ruled out a diagnosis of PTSD.  The VA examiner found that the Veteran did not meet the criteria for a diagnosis of PTSD based on the DSM-IV criteria.  There is in fact no competent medical evidence of record that includes a diagnosis of PTSD.  Without a current medical diagnosis of PTSD (or any other psychiatric disorder), VA cannot award service connection. 

One of the requirements for service connection is competent evidence that a claimed disability currently exists.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997).  Without a current medical diagnosis of PTSD, or of any other psychiatric disorder, VA cannot grant an award of service connection.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  There is no competent medical evidence on file that shows a current diagnosis for PTSD.  While VA has conceded the occurrence of Veteran's alleged in-service stressor events, service connection cannot be awarded without a current diagnosis of PTSD in accordance with the DSM-IV criteria.  

Based on the foregoing, the Board finds that the evidence of record does not support the award of service connection for PTSD.  There is no evidence of a current diagnosis of PTSD.  

Psychiatric Disorder, Other Than PTSD

The record shows that the Veteran has been diagnosed with psychiatric disorders other than PTSD, to include a personality disorder, anxiety disorder and depression.  The Board will now address whether service connection is warranted for any of those diagnosed psychiatric disorders.

Both the service and post-service medical records show that the Veteran's symptomatology was consistent with a diagnosis of personality disorder.  The April 1979 medical summary shows a diagnosis of explosive personality disorder and the February 2012 VA examination report shows a current diagnosis of Borderline Personality Disorder, Antisocial Personality Disorder.  VA treatment records also show a diagnosis of personality disorder.  

VA regulations specifically prohibit service connection for congenital or developmental defects unless such defect was subjected to a superimposed disease or injury during service which created additional disability. See 38 C.F.R. § 3.303(c); VAOPGCPREC 67-90, VAOPGCPREC 82-90.  Here, although the Veteran's lay assertions of regarding his experiences in boot camp are sufficient to establish an in-service injury, the competent evidence of record does not show that the Veteran has an additional psychiatric disability due to his alleged injury during service.

Here, a review of the record shows that the Veteran sought treatment for mental health problems at least three or four times, to include in-patient hospitalizations, during his period of service.  Nevertheless, the preponderance of the competent medical of record is against a finding that the Veteran has an additional disability due to a superimposed disease or injury during service.  Pertinently, the February 2012 VA examiner concluded the Veteran's mental health complaints during his period of service did not reflect a significant increase psychiatric illness, but rather illustrated the waxing and waning of the natural disease process.  Notably, the VA examiner concluded that the Veteran's personality disorder had stabilized since his period of service and he did not reflect an additional disability due to a superimposed injury in service.   A temporary or intermittent flare-up of a pre-existing injury or disease is not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted with symptoms, has worsened.  Davis v. Principi, 276 F. 3d 1341, 1346- 47 (Fed. Cir. 2002); Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  Here, there is no competent evidence that shows that the Veteran has an additional disability due to his personality disorder because of a superimposed injury during service.  There was no indication of mental health problems following the 1982 hospitalization treatment for distress until 2003, which comes twenty years later.  The lack of any continuous treatment for mental health problems 20 years following weighs against the finding that the Veteran suffered additional disability due to a superimposed injury or incurrent mental health problem during service.  

The Board concludes that although the Veteran's experiences in service did not result in an additional disability from a superimposed injury.  Rather, the VA examiner concluded that the evidence of record demonstrates a temporary flare-up of the Veteran's symptoms due to in-service events which was consistent with the waxing and waning of his disease.  In short, the evidence of record is against a finding that the Veteran has an additional disability as a result of superimposed injury during service.  

To the extent that the Veteran's and his wife's statements can be interpreted as evidence that there was an increase in severity in the personality disorder resulting from a superimposed disease or injury in service, the Board finds the Veteran and his wife are not competent to diagnose a psychiatric disorder or to assess that he incurred an additional disability as the result of his service.  In this regard, the Board observes that laypersons are competent to report what comes through their senses.  See Layno v. Brown, 6 Vet. App. 465 (1994).  However, the Veteran and his wife are not competent to diagnose a psychiatric disorder, to include aggravation of a personality disorder.  Notably, the requisite knowledge to diagnose a psychiatric disorder, to include aggravation of a personality disorder, goes well beyond the capability of lay observation.  See Jandreau v. Nicholson, 492 F. 3d 1372  (Fed. Cir. 2007).  As diagnosing a psychiatric disorder is complex in nature, the Board finds that the Veteran is not competent to diagnose an acquired psychiatric disorder, to include aggravation of a personality disorder.  

While the Veteran's wife has reportedly spent 17 years working in social services, and she is presumably familiar with individuals with mental health problems, she has not provided any credentials regarding her medical training and expertise in this area.  In contrast, the February 2012 VA examiner, a licensed physician, does have the medical training and expertise to provide such a medical conclusion, and the VA examiner's medical conclusion heavily outweighs the Veteran's wife's statements.  

In short, the personality disorder cannot be service connected unless it was subjected to a superimposed disease or injury during service which created additional disability.  Here, the preponderance of the evidence is against a finding that the Veteran has an additional disability as result of a superimposed disease or injury during his period of service.  See VAOPGCPREC 82-90; Terry, 340 F.3d at 1384. 

The Board has also considered whether service connection for a psychiatric disorder, other than personality disorder, is warranted.  Here, based on a review of the evidence, the Board finds that service connection is not in order.  

Here, the Board notes that the Veteran's 1978 induction medical history report shows he informed the service examiner of his history of insomnia and anxiety symptoms.  However, the Veteran's 1978 enlistment examination does not disclose a pre-existing psychiatric condition.  As no psychiatric abnormality was recorded on the Veteran's enlistment physical, he is presumed to have been in sound condition unless there is evidence that clearly and unmistakably shows that the Veteran had a mental health condition which existed prior to service.  38 U.S.C.A. § 1111.  In this case, the Board concludes that it does.  

Again, the Veteran clearly marked on his 1978 enlistment medical history report that he had experienced symptoms of insomnia and anxiety.  In addition, subsequent service and post-service treatment show that the Veteran consistently informed his treating mental health providers that he had experienced mental health symptoms since childhood.  The Regimental Chaplin's 1979 report reflects that the Veteran's adolescent years were marked with poor relationship with his father that resulted in low self-esteem, frequent outbursts of crying, hypersensitivity, and rigidity, as well as legal problems.  In his 1979 petition, the Veteran reported that he had been "a nervous person" prior to his enlistment into service, and his post-service treatment records show that he had experienced symptoms of paranoid ideations dating back to childhood.  Moreover, the VA examiner concluded that this evidence documented in the Veteran's service treatment records clearly and unmistakably showed his anxiety disorder existed prior to his enlistment into service.  

The VA examiner's medical opinion is highly probative in that it is well-reasoned, based on current medical knowledge, and grounded in the facts that are specific to the Veteran's case.  Moreover, the VA examiner's conclusion has not been questioned by any competent evidence on the subject.  As such, this opinion is entitled to great weight.  

The service and post service treatment records suggest that the Veteran's anxiety symptomatology existed prior to service, and the VA examiner, in an uncontradicted medical opinion, concluded that the evidence of record clearly and unmistakably showed that the Veteran's anxiety disorder existed prior to service based on the nature and extent of symptoms he reported experiencing prior to service.  As such, the Board concludes that the evidence of record clearly and unmistakably establishes the fact that the Veteran's anxiety disorder existed prior to his period of service.

The issue now becomes whether the evidence has establishes that the Veteran's anxiety disorder clearly and unmistakably was not aggravated by his period of service.  The VA examiner addressed the question of aggravation in the December 2013 addendum to the February 2012 VA examination report.  Based on a review of the claims folder, the VA examiner concluded that the Veteran's anxiety was not aggravated by service beyond the natural progression of the disease.   The examiner acknowledged the Veteran's in-service treatment for mental health problems; however, the VA examiner concluded that there was no evidence of a significant increase of the Veteran's symptoms as a result of his period of service, but rather, the service treatment records reflected a normal progression of the disease which waxes and wanes.  The VA examiner further noted that there was no post-service evidence of signs, symptoms, complaints, diagnosis, and treatments of mental health problems after 1982 until 2003, which also demonstrates that the Veteran's anxiety disorder was not permanently aggravated by his period of service.  

When rendering this opinion and providing rationale to support it, the VA examiner was fully aware of the Veteran's reported medical history and considered his reports in conjunction with a review of the medical evidence.  Thus, the Board finds the VA examiner's 2013 opinion to be highly probative evidence and entitled to great weight.  Additionally, the examiner's opinion is not contradicted by any medical evidence.  It is therefore found to be the most probative evidence of record.

While the Veteran and his wife have expressed their belief that his anxiety disorder was the result of his period of service, either by way of in-service injuries or by way of aggravation of his pre-existing condition, neither he or his wife is medically qualified to render an opinion as to whether his current anxiety disorder was permanently aggravated beyond its natural progression by his military service.  See Jandreau, 492 F. 3d at 1372.  

As described, the evidence of record shows clearly and unmistakably shows that the Veteran had an anxiety disorder which existed prior to service, and the evidence clearly and unmistakably establishes that the pre-existing anxiety disorder, while temporarily affected by in-service events, was not permanently aggravated by the Veteran's military service beyond the natural progression of the disease.  As such, the presumptions of soundness and aggravation have been rebutted and the Veteran's claim for service connection for anxiety disorder is denied.

Finally, the Board will address whether the Veteran has any other diagnosed psychiatric disorder, other than PTSD, personality disorder, and anxiety disorder, that is related to his period of service.  Post-service VA treatment records show a diagnosis of depression.  However, none of those treatment records indicate a link between the Veteran's depression and his period of service.  Rather, the VA treatment records suggest that the Veteran's depression is attributable to his recent financial problems and diagnosis of hepatitis C. 

Notably, the Veteran was diagnosed with depression until more than 20 years after his separation from service, and this medical evidence comes well beyond the first year after the Veteran's discharge from his period of service.  See 38 C.F.R. § 3.307, 3.309.  This lengthy period without treatment for related conditions is evidence against a finding of continuity of psychiatric problems since service, and it weighs heavily against a claim for service connection on a direct basis.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (service incurrence may be rebutted by the absence of medical treatment of the claimed condition for many years after service).  

While the Veteran is competent to report his continuity of mental health symptoms since his period of service, his assertions of continuity of symptoms since service are outweighed by competent, probative evidence, to include the  VA examiner's negative medical opinion on the question of whether there exists a medical nexus between such current psychiatric disorder and service.  See, e.g., Layno v. Brown, 6 Vet. App. 465, 469 (1994); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006).  As indicated, the Veteran has asserted continuity of mental health symptoms since service.  However, the Board also points out that, in rendering the probative opinion on the question of medical nexus, the VA examiner clearly considered all pertinent evidence of record-to include the Veteran's assertions of continuity of mental health symptoms since service-and still rendered a medical opinion that is adverse to the claim.  As such, the Board finds that the Veteran's assertions as to continuity of symptoms are outweighed by the VA examiner's negative medical nexus opinion. 

For these reasons, the Board is denying the claim for service connection for a psychiatric disorder, to include PTSD, personality disorder, anxiety disorder and depression.  The preponderance of the evidence is against this claim, and under these circumstances, the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).



ORDER

Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD), anxiety disorder, and personality disorder, is denied. 




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


